Case 1:20-cv-00111-RDA-MSN Document 12 Filed 03/25/20 Page 1 of 3 PageID# 31



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 SHELBY ZELONIS ROBERSON,                         )
 individually and on behalf of all others         )
 similarly situated,                              )
                                                  )
                         Plaintiff,               )
                                                  ) Civil Action No. 1:20-cv-00111-RDA-MSN
 v.                                               )
                                                  )
 CLEARVIEW AI, INC.,                              )
                                                  )
                         Defendant.               )


                    DEFENDANT CLEARVIEW AI, INC.’S MOTION TO
                      TRANSFER VENUE UNDER 28 U.S.C. § 1404 AND
                     STAY CASE PENDING DECISION ON TRANSFER

       Defendant Clearview AI, Inc., by its undersigned attorneys, hereby moves this Court to

transfer this case to the U.S. District Court for the Southern District of New York pursuant to 28

U.S.C. § 1404 and to stay the case pending the Court’s decision on transfer. The grounds for this

motion are set forth in Defendant’s Memorandum of Law and Declaration of Thomas Mulcaire,

which accompany this motion.

       Counsel certifies, pursuant to Local Civ. R. 7(E), that they have conferred with counsel for

Plaintiff regarding the instant motion in a good faith effort to narrow the area of disagreement.

Plaintiff has indicated that they oppose the motion.




                                                 1
Case 1:20-cv-00111-RDA-MSN Document 12 Filed 03/25/20 Page 2 of 3 PageID# 32



Dated: March 25, 2020

                                         Respectfully submitted,

                                         /s/ Jan A. Larson

                                         Jan A. Larson (Bar No. 76959)
                                         JENNER & BLOCK LLP
                                         1099 New York Avenue, NW
                                         Washington DC, 20001
                                         Phone: (202) 639-6000
                                         Facsimile: (202) 639-6066
                                         JanLarson@jenner.com

                                         Lee S. Wolosky (admitted pro hac vice)
                                         Michael W. Ross (admitted pro hac vice)
                                         JENNER & BLOCK LLP
                                         919 Third Avenue
                                         New York, New York 10022-3908
                                         Phone: (212) 891-1669
                                         Facsimile: (212) 909-0840
                                         LWolosky@jenner.com
                                         MRoss@jenner.com

                                         Attorneys for Defendant Clearview AI, Inc.




                                     2
Case 1:20-cv-00111-RDA-MSN Document 12 Filed 03/25/20 Page 3 of 3 PageID# 33



                               CERTIFICATE OF SERVICE

I certify that on March 25, 2020, I electronically filed this document with the Clerk of Court using
the CM/ECF system, which will send notification of such filing to the following counsel of record:

       Steven T. Webster
       Webster Book LLP
       300 N Washington Street, Suite 404
       Alexandria, VA 22314
       Tel: 888-987-9991
       Fax: 888-987-9991
       Email: swebster@websterbook.com



Dated this March 25, 2020.
                                                             /s/ Jan A. Larson

                                                             Jan A. Larson (Bar No. 76959)
                                                             JENNER & BLOCK LLP
                                                             1099 New York Avenue, NW
                                                             Washington DC, 20001
                                                             Phone: (202) 639-6000
                                                             Facsimile: (202) 639-6066
                                                             JanLarson@jenner.com
                                                             Attorney for Defendant
                                                             Clearview AI, Inc.




                                                 3
